Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed January 14, 2021. Claims 14-15 were amended, rendering claims 1-18 pending.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections – 35 USC § 103(a)


3.	Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewtas et al. (U.S. 2004/0186215). 

	Lewtas discloses an adhesive composition (paragraph 10) comprising copolymers such as ethylene with one or more polar monomers such as vinyl esters or alcohols (B), where the polar polymers also include any thermoplastic copolymer (A) comprising a functional group capable of interacting with the unsaturated acid or 
Concerning claim 2, Lewtas does not explicitly disclose the particle size of the resin or copolymer.  Although Lewtas does not explicitly disclose the particle size of the resin or copolymer, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the adhesive is carried out using material (thermoplastic resin and a copolymer of ethylene and vinyl ester) and process conditions (blending) which are substantially identical to those disclosed by applicants. Therefore the adhesive discussed above would be expected to meet the claimed particle size of the resin and/or copolymer material.
	Concerning claim 3, Lewtas discloses the copolymers can include C2 to C20 olefin (paragraph 103).
	Concerning claim 6, Lewtas discloses grafting of the graft monomer preferably occurs in the presence of a free radical initiator such as organic peroxide (crosslinking agent) (paragraph 86).

Concerning claim 16, Lewtas discloses an adhesive composition (paragraph 10) comprising copolymers such as ethylene with one or more polar monomers such as vinyl esters or alcohols (B), where the polar polymers also include any thermoplastic copolymer (A) comprising a functional group capable of interacting with the unsaturated acid or anhydride group present with the resin material, which includes ethylene vinyl esters, where the grafted resin material may be formulated with a polar polymer, such as EVA (ethylene vinyl acetate)(paragraph 103).
 In claim 16, the instant invention includes the preamble language of, “a blow molded product”. Although the instant preamble has been considered, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). ln the 
Concerning claim 17, Lewtas discloses an adhesive composition (paragraph 10) comprising copolymers such as ethylene with one or more polar monomers such as vinyl esters or alcohols (B), where the polar polymers also include any thermoplastic copolymer (A) comprising a functional group capable of interacting with the unsaturated acid or anhydride group present with the resin material, which includes ethylene vinyl esters, where the grafted resin material may be formulated with a polar polymer, such as EVA (ethylene vinyl acetate)(paragraph 103).
 In claim 17,the instant invention includes the preamble language of, “a sheet formed product”. Although the instant preamble has been considered, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). ln the instant case, the preamble merely recites the intended use of a structure, and the body of the claim is able to stand alone; therefore, although the preamble has been considered, the preamble language has not been accorded patentable weight.



Claim Objections

4.	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited laminate further including a layer containing a polyolefin laminated on both sides of the above layer.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Response to Arguments

5.	The rejection made under 35 U.S.C. 112(b), is withdrawn due to Applicant amending claims 14-15 to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant’s argument of the rejection made under 35 U.S.C. 103(a) as being unpatentable over as being unpatentable over Lewtas et al. (U.S. 2004/0186215) have been considered; however, are unpersuasive.  Applicant argues the rejection relies upon paragraph 103 of Lewtas where three compounds:
From the above paragraph, the Examiner picked three compounds: (i) copolymers such as ethylene with one or more polar monomers such as vinyl esters or alcohols (considered to fall within the scope of the claimed (B)); (ii) any thermoplastic copolymer (considered to fall within the scope of the claimed (A)) comprising a functional group capable of interacting with the unsaturated acid or anhydride group present with the resin material, which includes ethylene vinyl esters; and (iii) the grafted resin material may be formulated with a polar polymer, such as EVA (ethylene vinyl acetate). The Examiner considers the combination of the three compounds meets the present claims, where picked to meet instant claim 1.  Applicant argues the above three compounds are taught as alternatives for Lewtas’ polar polymers.  In response to Applicant’s argument, Lewtas discloses an adhesive composition (paragraph 10) comprising copolymers such as ethylene with one or more polar monomers such as vinyl esters or alcohols (B), where the polar polymers also include any thermoplastic copolymer (A) comprising a functional group capable of interacting with the unsaturated acid or anhydride group present with the resin material, which includes ethylene vinyl esters, where the grafted resin material may be formulated with a polar polymer, such as EVA (ethylene vinyl acetate)(paragraph 103).  Lewtas discloses it is known in the art for an adhesive to comprise a thermoplastic resin, copolymer of ethylene and vinyl ester.  Applicant argues Lewtas does not teach ethylene or vinyl ester/acrylic acid eter in the copolymer of ethylene and vinyl ester/acrylic acid ester.  In response to Applicant’s argument, Although Lewtas does not explicitly disclose the mol% of the vinyl ester in comparison to the thermoplastic material, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the adhesive is carried out using material (thermoplastic resin and a copolymer of ethylene and vinyl ester) and process conditions (blending) which are substantially identical to those disclosed by applicants. Therefore the adhesive discussed above would be expected to meet the claimed mol percentage of the resin and copolymer material.  Therefore, the rejection is maintained for reasons of record.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781